In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-604 CR

____________________


LENN RICKY GUILLORY A/K/A RICKY LENN GUILLORY A/K/A

LENN RICKEY GUILLORY A/K/A RICKEY LENN GUILLORY, A/K/A

RICKY LYNN GUILLORY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 07-01041




MEMORANDUM OPINION
 On November 19, 2007, the trial court sentenced Lenn Ricky Guillory, a/k/a Ricky
Lenn Guillory a/k/a Lenn Rickey Guillory a/k/a Rickey Lenn Guillory a/k/a Ricky Lynn
Guillory, on a conviction for felony theft.  Guillory filed a notice of appeal on November 28,
2007.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On December 4, 2007, we notified the parties that we would dismiss the appeal unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
									HOLLIS HORTON
										Justice
 
Opinion Delivered January 16, 2008                                   
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.